                                            Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        LENOVO (UNITED STATES) INC., et al.,             Case No. 19-cv-01389-EJD (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE DISPUTES RE
                                                  v.                                         JURISDICTIONAL DISCOVERY
                                  10

                                  11        IPCOM GMBH & CO., KG,                            Re: Dkt. No. 96
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiffs Lenovo (United States) Inc. and Motorola Mobility, LLC (collectively,

                                  15   “Lenovo”) and defendant IPCom GmbH & Co., KG (“IPCom”) ask the Court to resolve several

                                  16   disputes concerning Lenovo’s document requests to IPCom. Dkt. No. 96. The Court deems this

                                  17   matter suitable for resolution without a hearing. Civil L.R. 7-1(b). Having considered the parties’

                                  18   lengthy submission, the Court concludes that most of Lenovo’s disputed discovery requests

                                  19   exceed the permissible scope of jurisdictional discovery. However, the Court concludes that

                                  20   IPCom must produce some of the disputed discovery within Categories 4, 9, and 11, as described

                                  21   below.

                                  22   I.       BACKGROUND
                                  23            In this action, Lenovo asserts several claims against IPCom based on IPCom’s alleged

                                  24   failure to comply with its obligations to offer licenses to certain declared standard essential patents

                                  25   (“SEPs”) on fair, reasonable, and non-discriminatory (“FRAND”) terms and conditions. Dkt. No.

                                  26   1. IPCom moved to dismiss the complaint for lack of personal jurisdiction. Dkt. No. 18. In

                                  27   resolving that motion, the presiding judge, the Hon. Edward J. Davila, concluded that Lenovo

                                  28   failed to make a prima facie showing that the Court has personal jurisdiction over IPCom. Dkt.
                                             Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 2 of 9




                                   1   No. 71 at 22. Judge Davila granted the parties leave to conduct discovery regarding the issue of

                                   2   specific jurisdiction only, as Lenovo does not contend that the Court had general jurisdiction over

                                   3   IPCom. Id.

                                   4            In its February 14, 2020 order, the Court provided guidelines regarding the scope of

                                   5   jurisdictional discovery. Dkt. No. 80 at 6–8. The parties advise that, despite this guidance (or

                                   6   maybe because of it), they have been unable to resolve several disputes and now ask the Court to

                                   7   resolve them. Dkt. No. 96.

                                   8   II.      DISCUSSION
                                   9            The Court assumes familiarity with its order of February 14, 2020, which outlines a

                                  10   framework for assessing the discovery Lenovo seeks from IPCom. The Court considers each of

                                  11   the parties’ disputes below.

                                  12            A.     Category 1: Suh declaration paragraph 14
Northern District of California
 United States District Court




                                  13            Lenovo argues that IPCom should be required to produce “documents supporting, refuting,

                                  14   or otherwise related to” the following statement made by Pio Suh on behalf of IPCom in

                                  15   paragraph 14 of his declaration: “IPCom’s licensing revenue is primarily derived from licensing

                                  16   its non-U.S. assets.” Dkt. No. 96 at 2. Lenovo reasons that because this paragraph was at issue at

                                  17   the time of the parties’ January 31, 2020 discovery dispute, and because both IPCom and Judge

                                  18   Davila referred to this paragraph in discussing specific jurisdiction in connection with IP Com’s

                                  19   motion to dismiss, the discovery is “indisputably covered” by the Court’s February 14, 2020 order.

                                  20   Id. Lenovo also argues that this discovery will permit it to test Mr. Suh’s credibility. Id. IPCom

                                  21   opposes this discovery on the ground that the statement in paragraph 14 of Mr. Suh’s declaration

                                  22   has nothing to do with whether IPCom purposefully directed relevant activities to the United

                                  23   States for purposes of establishing specific jurisdiction. Id. at 3.

                                  24            The Court agrees with IPCom. Lenovo does not explain how the discovery it seeks is

                                  25   relevant to specific jurisdiction but relies almost entirely on an argument about what it believes the

                                  26   Court already ordered. The Court’s February 14, 2020 order provided guidelines to assist the

                                  27   parties in resolving their disputes about the scope of permitted discovery. According to that prior

                                  28   order, Lenovo may obtain discovery of matters that IPCom has specifically put at issue with
                                                                                          2
                                          Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 3 of 9




                                   1   respect IPCom’s relevant contacts with the United States. The Court is not persuaded that

                                   2   discovery of all of IPCom’s licensing revenue and whether that revenue derives from U.S. or non-

                                   3   U.S. assets is relevant to whether the Court has specific jurisdiction of IPCom for purposes of

                                   4   Lenovo’s antitrust or patent non-infringement claims. Lenovo’s desire to test Mr. Suh’s

                                   5   credibility is not a sufficient justification for an order requiring production of these documents.

                                   6          B.      Category 2: Planning documents
                                   7          Lenovo argues that IPCom should be required to produce “[b]usiness plans, strategic plans,

                                   8   pitches to investors, and communications relating to plans or strategies for: (a) acquisition,

                                   9   licensing or enforcement of U.S. patents where the ’124 or ’844 patent is within the scope of the

                                  10   document or communications; [or] (b) U.S. licensees or potential licensees where the ’124 or ’844

                                  11   patent is within the scope of the document or communication.” Dkt. No. 96 at 4. Lenovo

                                  12   contends that Federal Circuit authority supports its request for planning documents of this type.
Northern District of California
 United States District Court




                                  13   Id. at 4–5. In addition, Lenovo argues that such documents are relevant to rebutting IPCom’s

                                  14   assertions that it believed it was negotiating with Lenovo China and not a U.S.-based Lenovo

                                  15   entity. Id. at 5. IPCom responds that what it planned or promised to do is not a relevant

                                  16   consideration in analyzing whether IPCom, in fact, took steps to enforce or commercialize the

                                  17   asserted patents in the United States.

                                  18          The Court agrees with IPCom. While Lenovo is correct that documents reflecting efforts

                                  19   to commercialize the asserted patents in the United States or to enforce the patents against Lenovo

                                  20   and others in the United States are relevant to determining whether the Court has specific

                                  21   jurisdiction over IPCom, see, e.g., Genetic Veterinary Sciences v. LABOKLIN GmbH & Co. KG,

                                  22   933 F.3d 1302, 1311–12 (Fed. Cir. 2019), documents that merely show planning regarding such

                                  23   steps are not. IPCom represents—and Lenovo does not dispute—that IPCom “has produced all

                                  24   documents that show its actual, physical activities in the United States as they relate to the ’124

                                  25   and ’844 [patents].” Dkt. No. 96. at 6. The Court is not persuaded by Lenovo’s suggestion that

                                  26   IPCom’s purported willingness to negotiate with Motorola—pre-acquisition by Lenovo and while

                                  27   Google still owned Motorola—shows that IPCom intended to negotiate with a U.S.-based Lenovo

                                  28   entity. While Lenovo may seek discovery of which Lenovo entity or entities IPCom believed it
                                                                                         3
                                          Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 4 of 9




                                   1   was negotiating with, Lenovo’s discovery request is not reasonably directed to discovery of this

                                   2   information.

                                   3          C.      Category 3: Licensing and enforcement of asserted patents
                                   4          Similarly, Lenovo argues that IPCom should be required to produce “[a]ny agreements

                                   5   relating to the acquisition, rights to, enforcement or licensing of U.S. patents where the ’124 or

                                   6   ’844 patent is within the scope of the agreement (including any investment, acquisition, transfer,

                                   7   pledgee agreements or agreements related to the licensing of the patents to third-parties, where the

                                   8   ’124 or ’844 patent is within the scope of the agreement).” Dkt. No. 96 at 7. IPCom says that it

                                   9   has produced responsive patent licenses with U.S. entities for the period from 2014 to the date of

                                  10   the complaint. Id. at 8. IPCom objects to producing documents that pre-date 2014 and to

                                  11   producing the other categories of agreements encompassed by Lenovo’s request. Id.

                                  12          The Court agrees with IPCom. IPCom’s acquisition of rights to the asserted U.S. patents
Northern District of California
 United States District Court




                                  13   and its promises to engage in enforcement and licensing activity with respect to those patents are

                                  14   not relevant to the question of whether IPCom has, in fact, taken steps to license or enforce the

                                  15   asserted patents in the United States. IPCom says it has already produced its license agreements

                                  16   for the ’124 and ’844 patents and any other documents that reflect IPCom’s efforts to enforce

                                  17   either of these patents (see id. at 6, 8). Such production is sufficient for purposes of this request.

                                  18   The Court disagrees with Lenovo that IPCom’s efforts to acquire rights to these patents or to

                                  19   obtain funding for its endeavors are activities directed to commercialization and enforcement of

                                  20   the patents in the United States, as opposed to preparatory efforts that may (or may not) precede

                                  21   actual commercialization or enforcement in the forum. In Genetic Veterinary Sciences, the

                                  22   Federal Circuit relied on “the cease-and-desist letter [sent to accused infringer] taken together with

                                  23   both of [exclusive licensee’s] successful efforts to commercialize by sublicensing [the asserted

                                  24   patent] within the United States” in finding support for the “minimum contacts” element of the

                                  25   due process inquiry for specific jurisdiction; the Federal Circuit did not rely on the agreement

                                  26   between the patent owner and its exclusive licensee, which required the exclusive licensee to

                                  27   undertake various activities. See Genetic Veterinary Sciences, 933 F.3d at 1310–11.

                                  28
                                                                                          4
                                           Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 5 of 9



                                              D.      Categories 4 and 11: Specific references to asserted patents
                                   1
                                              The parties agree that IPCom should produce its communications with U.S. entities
                                   2
                                       regarding alleged infringement or licensing of the ’124 or ’844 patent and records reflecting
                                   3
                                       business travel by IPCom employees or agents that relates to alleged infringement or licensing of
                                   4
                                       either or both patents. See Dkt. No. 96 at 8–9. The parties disagree about how to identify such
                                   5
                                       documents. Lenovo contends that any documents that refer to IPCom’s “entire U.S. patent
                                   6
                                       portfolio” or “all of IPCom’s U.S. SEPs” necessarily include the asserted patents and should be
                                   7
                                       produced. Id. at 9. IPCom contends that only documents that specifically reference these patents
                                   8
                                       by number should be discoverable, otherwise IPCom would have to undertake the unduly
                                   9
                                       burdensome task of searching for and producing any document that refers to its U.S. patent
                                  10
                                       portfolio. Id. at 9–10.
                                  11
                                              Neither party cites authority supporting its competing view of the scope of relevant
                                  12
Northern District of California




                                       discovery for purposes of Lenovo’s patent non-infringement claims. As noted in its February 14,
 United States District Court




                                  13
                                       2020 order, the Court is aware of no authority supporting Lenovo’s assertion that forum-related
                                  14
                                       activities that are not specific to the asserted patents, but rather only generally encompassed as part
                                  15
                                       of a group of “U.S. patents,” are relevant to the specific jurisdiction inquiry. However, as the
                                  16
                                       Federal Circuit eschews bright line rules in defining what information is relevant to specific
                                  17
                                       jurisdiction, the Court resolves this discovery dispute by attempting to balance Lenovo’s need for
                                  18
                                       potentially relevant information about IPCom’s forum-related activities with the burden Lenovo’s
                                  19
                                       discovery demands create for IPCom as follows:
                                  20
                                              1. IPCom must produce any license agreement between itself and any U.S. entity, entered
                                  21
                                                   into during the period from 2014 to the date of the complaint, that includes a license to
                                  22
                                                   the ’124 patent or the ’844 patent, whether those patents are identified specifically in
                                  23
                                                   the agreement or not.1
                                  24
                                              2. IPCom must produce all responsive communications, dated during the period from
                                  25
                                                   2014 to the date of the complaint, that specifically refer to the ’124 patent or the ’844
                                  26

                                  27   1
                                         The Court anticipates that IPCom will have little difficulty identifying such licenses, to the
                                  28   extent it has not already produced them, given its representation that most of its revenue is derived
                                       from non-U.S. assets.
                                                                                         5
                                          Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 6 of 9




                                   1                patent by patent number or application number (or some other unique identifying

                                   2                reference), even if those communications also refer to other patents.

                                   3           3. IPCom must produce all responsive records of business travel to the United States

                                   4                during the period from 2014 to the date of the complaint, where a purpose of the travel

                                   5                was to discuss enforcement specifically of the ’124 patent or the ’844 patent against a

                                   6                U.S. entity or to negotiate a license agreement between IPCom and any U.S. entity that

                                   7                includes a license to the ’124 patent or the ’844 patent. The record of business travel

                                   8                need not reference the patents by number or other unique identifier.

                                   9           After this production is complete, if Lenovo can demonstrate good cause to obtain

                                  10   discovery of additional communications, it may seek permission to obtain such further discovery

                                  11   after first conferring with IPCom and attempting to obtain IPCom’s concurrence.

                                  12           E.      Category 7: Roger Ross’s duties in the United States
Northern District of California
 United States District Court




                                  13           Lenovo seeks discovery of “all documents and communications relating to the duties” of

                                  14   IPCom consultant Roger Ross performed on IPCom’s behalf in the United States. Dkt. No. 96 at

                                  15   10. IPCom represents that it has produced Mr. Ross’s consulting agreement, amended consulting

                                  16   agreement, and termination letter, and has agreed to produce Mr. Ross for deposition, but it

                                  17   objects to having to search for and produce all other documents and communications that relate to

                                  18   Mr. Ross’s duties. Id. at 11.

                                  19           The Court agrees with IPCom that the scope of discovery Lenovo seeks is far broader than

                                  20   what might be relevant to the question of specific jurisdiction. Lenovo’s discovery request is not

                                  21   limited to Mr. Ross’s duties or obligations relating to the two intentional acts that form the basis of

                                  22   Lenovo’s antitrust claim or to IPCom’s efforts to commercialize or enforce the asserted patents.

                                  23   Instead, Lenovo demands discovery generally of all documents and communications relating Mr.

                                  24   Ross’s duties in the United States, even though the question of whether IPCom is subject to

                                  25   general jurisdiction here is not at issue. IPCom’s request for such broad discovery so that it may

                                  26   “test IPCom’s representation that Ross’s U.S. connection was mere ‘happenstance’” is not a

                                  27   sufficient justification for this discovery.

                                  28
                                                                                          6
                                          Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 7 of 9



                                              F.      Category 9: IPCom’s understanding and belief
                                   1
                                              The parties agree that Lenovo may discover which Lenovo entity or entities IPCom
                                   2
                                       understood or believed it was negotiating with or intended to negotiate with regarding efforts to
                                   3
                                       enforce or license the patents within the scope of IPCom’s allegedly false declaration to ETSI and
                                   4
                                       3GPP or supra-competitive royalty demands, or regarding efforts to enforce or license the two
                                   5
                                       asserted patents. See Dkt. No. 96 at 12, 13. In aid of that discovery, Lenovo argues that IPCom
                                   6
                                       should be required to produce “communications related to or reflecting” the following:
                                   7
                                                   (a) IPCom’s knowledge of the roles, responsibilities, or employer of employees or
                                   8
                                                      agents of the Lenovo entity or entities with whom IPCom communicated or sought
                                   9
                                                      to communicate;
                                  10
                                                   (b) IPCom’s reasons for contacting Lenovo Group Ltd.;
                                  11
                                                   (c) Motorola before it was acquired by Lenovo Group Ltd.;
                                  12
Northern District of California




                                                   (d) the acquisition of Motorola by Lenovo Group Ltd.;
 United States District Court




                                  13
                                                   (e) the corporate relationships of Plaintiffs with Lenovo Group Ltd.;
                                  14
                                                   (f) understanding of the organization of Lenovo Group Ltd.;
                                  15
                                                   (g) plaintiff Lenovo (United States), Inc.; and
                                  16
                                                   (h) the Lenovo entity or entities IPCom intended its negotiations to encompass.
                                  17
                                       Id. at 11. IPCom objects to the scope of Lenovo’s demand, and says that it has already agreed to
                                  18
                                       produce “non-privileged documents related to which Lenovo entity or entities IPCom understood
                                  19
                                       or believed it was negotiating with or intended to negotiate with.” Id. at 13. IPCom does not say
                                  20
                                       how it will determine which documents fall within the scope of that representation, which is the
                                  21
                                       critical issue Lenovo raises.
                                  22
                                              The negotiations that Judge Davila considered in addressing specific jurisdiction are
                                  23
                                       described in the complaint. See Dkt. No. 1 ¶¶ 16, 49-50, 55, 94, 101. These negotiations began in
                                  24
                                       about mid-2017 and extended through March 1, 2019. Id. For the most part, Lenovo’s sub-
                                  25
                                       categories of requested communications are not reasonably tailored to discovery of information
                                  26
                                       about IPCom’s understanding and beliefs about its negotiation partner during the relevant
                                  27
                                       negotiations. Lenovo does not explain how IPCom’s knowledge of or communications with
                                  28
                                                                                         7
                                          Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 8 of 9




                                   1   Motorola prior to its acquisition by Lenovo Group Ltd. in 2014 or the acquisition itself (categories

                                   2   (c) and (d)) have anything to do with the negotiations described in the complaint. Lenovo’s

                                   3   request for all communications related to IPCom’s reasons for contacting Lenovo Group Ltd.

                                   4   (category (b)) is too broadly phrased to be a useful tool to obtain relevant discovery of IPCom’s

                                   5   understanding and belief. Lenovo’s requests for communications related to the corporate

                                   6   relationships between Lenovo (United States), Motorola, and Lenovo Group Ltd., and IPCom’s

                                   7   understanding of the organization of Lenovo Group Ltd. (categories (e) and (f)) are closer to the

                                   8   mark, as is the request for communications related to plaintiff Lenovo (United States) (category

                                   9   (g)), but none of these categories is particularly focused on discovery of IPCom’s understanding

                                  10   and belief regarding the other party to the negotiations described in the complaint. Finally,

                                  11   Lenovo’s request for communications related to the entities IPCom intended its negotiations to

                                  12   “encompass” (category (h)) appears directed to discovery of the anticipated scope of a potential
Northern District of California
 United States District Court




                                  13   patent license rather than IPCom’s understanding and belief about the identity of its negotiation

                                  14   partner.

                                  15          Presumably, Lenovo has access to all communications it exchanged with IPCom in

                                  16   connection with the negotiations and has access to all representations and statements made by any

                                  17   Lenovo-affiliated negotiator(s) to IPCom. The crux of this dispute is the scope of discovery of

                                  18   IPCom’s internal communications or communications with third parties. The Court agrees that

                                  19   IPCom must produce “documents related to which Lenovo entity or entities IPCom understood or

                                  20   believed it was negotiating with or intended to negotiate with.” That production should include

                                  21   communications reflecting statements or discussion by IPCom, its employees, agents or

                                  22   consultants about:

                                  23          1. the particular Lenovo entity or entities that the Lenovo-affiliated negotiator(s) worked

                                  24              for;

                                  25          2. the particular Lenovo entity or entities that the Lenovo-affiliated negotiator(s)

                                  26              represented in the negotiation;

                                  27          3. the distinction or lack thereof between Lenovo Group Ltd., Lenovo (United States),

                                  28              and Motorola Mobility; and
                                                                                        8
                                          Case 5:19-cv-01389-EJD Document 103 Filed 06/23/20 Page 9 of 9




                                   1          4. whether engaging in communications with the Lenovo-affiliated negotiator(s) could or

                                   2               should be considered communicating with a U.S. entity.

                                   3   The relevant time period for this discovery is from about mid-July 2017 through March 1, 2019

                                   4   because that is the period during which the negotiations described in the complaint occurred. The

                                   5   Courts expects that such communications are likely to shed light on what IPCom understood or

                                   6   believed.

                                   7          G.      Joint Marketing Agreement
                                   8          Lenovo seeks production of a Joint Marketing Agreement (“JMA”) that apparently

                                   9   concerns efforts by IPCom to monetize certain patents. Dkt. No. 96 at 14. Lenovo argues that the

                                  10   JMA is “likely to show U.S. activities pertaining to at least the ’844 [patent]” and will also show

                                  11   what Mr. Ross’s duties were. Id. IPCom opposes this discovery on the ground that an agreement

                                  12   reflecting a promise to undertake a monetization effort or to target a particular market is not
Northern District of California
 United States District Court




                                  13   relevant to specific jurisdiction; rather, specific jurisdiction depends on the nature and extent of

                                  14   IPCom’s actual conduct directed to the United States forum. Id.

                                  15          The Court agrees with IPCom and denies Lenovo’s request for production of the JMA for

                                  16   the same reasons explained with respect to Category 3 above.

                                  17          IT IS SO ORDERED.

                                  18   Dated: June 23, 2020

                                  19

                                  20
                                                                                                     VIRGINIA K. DEMARCHI
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          9
